DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 25 March 2022 is acknowledged. Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected composition, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 3/4/2020, 9/14/2020, and 7/29/2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014/188217A (“Nakai”) in view of Chanda, M. et al., Plastic Fundamentals, Properties, and Testing, CRC Press, Boca Raton, 2008 (“Chanda”)(copy provided herewith).  US 2022/0119675 is relied upon as an English language equivalent of Nakai for reference.
Regarding claims 1 and 12, Nakai discloses a flexible endoscope tube comprising a cylindrical flexible tube base and a layer A (or first layer) [abstract, 0002, 0010-0037, claim 1].  Layer A is formed from a resin composition comprising a polyester elastomer, a hindered phenol and a hindered amine [0017-0024, claim 1]. The polyester elastomer and hindered amine in the composition of layer A respectively read on the claimed polyester elastomer (a) and hindered amine compound (c).
Nakai is silent regarding the composition of layer A comprising a phosphorus-containing compound or a thioether compound.
Chanda teaches that two large, basic groups of antioxidants are normally distinguished as (1) primary antioxidants and (2) secondary antioxidants wherein primary antioxidants include sterically hindered phenols and secondary aromatic amines and secondary antioxidants include sulfur compounds and triesters of phosphorous acid (page 1-77).  Chanda goes on to teach that the use of phosphites and thioethers can react with hydroperoxides produced by the reaction of primary antioxidants with peroxy radicals and thereby serve as a remedy for discoloration of plastics (page 1-77).
Nakai and Chanda are both directed towards plastic materials comprising a hindered phenol or hindered amine. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the composition of layer A of the tube of Nakai by incorporating either a phosphite or thioether compound in order to absorb hydroperoxide compounds with the expectation preventing discoloration.  The phosphite or thioether compound in the composition of the resulting layer A would have respectively read on the claimed phosphorus-containing compound or thioether compound.
Regarding claim 2, Nakai teaches that the composition of layer A comprises 55 mass% or more of the polyester elastomer [abstract, 0152, claim 1].
Regarding claims 3 and 4, Nakai teaches that the compositions of layers A and B may comprise a polyurethane elastomer [0017, 0023, 0034, 0035, claims 1 and 9].
Regarding claim 5, Nakai teaches incorporating from 0.1 to 10 parts by mass of phosphorous-based and sulfur-based heat stabilizers [0110, 0111]. As such, in the composition of the layer A of the tube of modified Nakai, it would have been obvious to one of ordinary skill in the art to have incorporated from 0.1 to 10 parts by mass of a thioether/phosphite stabilizer such as those taught by Chanda.
Alternatively, as is noted above, Chanda teaches that phosphites and thioethers react with hydroperoxides produced by the reaction of primary antioxidants such as secondary aromatic amines (page 1-77).  In light of this teaching, one of ordinary skill in the art would appreciate that it would be advantageous for there to be at least one phosphite or thioether molecule per hindered amine so that every hydroperoxide molecule that is formed can be decomposed.  As such, it would have been obvious for one of ordinary skill in the art to utilize a phosphite or thioether in a 1:1 molar ratio with the hindered amine in the layer A composition of the tube of modified Nakai.  Given that it is apparent that the molecular weight of the phosphite/thioether taught by Chanda are similar to the molecular weight of the hindered amine taught by Nakai (see page 1-81 of Chanda and paragraph 0148 of Nakai) a 1:1 hindered amine:phosphite/thioether molar ratio would have resulted in a range of amounts by mass which overlaps or encompasses, and therefore renders obvious, the claimed ratio (see MPEP 2144.05).
Regarding claims 6 and 7, Nakai teaches that the composition of layer A comprises from 0.01 to 5 parts by mass of the hindered amine compound [0026, claim 2].
Regarding claim 8, as is noted above, Chanda teaches that phosphites and thioethers react with hydroperoxides produced by the reaction of primary antioxidants such as hindered amines (page 1-77).  In light of this teaching, one of ordinary skill in the art would appreciate that it would be advantageous for there to be at least one phosphite or thioether molecule per hindered amine so that every hydroperoxide molecule that is formed can be decomposed.  As such, it would have been obvious for one of ordinary skill in the art to utilize a phosphite or thioether in a 1:1 molar ratio with the hindered amine in the layer A composition of the tube of modified Nakai.  Given that it is apparent that the molecular weight of the phosphite/thioether taught by Chanda are within 50 fold of the molecular weight of the hindered amine taught by Nakai, a 1:1 hindered amine:phosphite/thioether ratio would have resulted in a weight ratio which overlaps, and therefore renders obvious, the claimed ratio (see MPEP 2144.05).
Regarding claims 9 and 10, Chanda teaches phosphite and thioether compounds which meet the molecular structures of general formulae (1) and (2) recited in claim 9.  Nakai teaches hindered amine compounds which meet the molecular structures of general formulae (3), (3-1), and (3-2) [0028, 0031, 0032, 0288, claim 5].
Regarding claim 11, Nakai teaches further applying a top coat [0129].

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2009/0198021 to Ogura et al. – discloses a flexible tube for an endoscope wherein the tube comprises a layer formed from a thermoplastic polyester elastomer [abstract, 0003, 0010-0017, 0020-0022, Fig. 1].  The layers of the tube may comprise stabilizers and UV absorbers [0028].


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The Examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782